Letton, J.,
dissenting.
I most earnestly dissent from the conclusion in this case. It seems to me to be a blind adherence to a bad precedent, and that the court now has an opportunity to take a better stand.
*525The record shows that an information was filed charging the appellant with burglary; that a true and certified copy of the information was served upon the accused; and that at his request the case was continued to the next term of court. At the next term defendant again requested and procured a continuance, and at the next succeeding term the cause was tried. Instruction No. 2 states to the jury that the defendant “lias been arraigned on said information and has pleaded not guilty,” etc., but no journal entry shows this to be the case. Not until, after the verdict of guilty had been rendered was the complaint made that he had not been arraigned. So far as the journal shows, the only thing lacking was the reading aloud of the' information in open court, and the request for him to plead. The trial was conducted in all respects as if this had been done. I cannot agree to the doctrine that one who for months before the trial had been in possession of a copy of the information with the names of the witnesses indorsed thereon, who repeatedly requests and secures continuances, appears with his counsel on the day of the trial, takes part, in selecting and impaneling the jury, and thereafter produces witnesses in his own behalf, and submits his case to the jury after argument by his counsel, has not waived the formality of having the information read to him and an entry made by the court that he pleaded not guilty, or stood mute. It seems to me that such a rule permits and encourages trifling with the administration of justice. Of course, the reason for arraignment is to let the accused be fully informed as to the charge which he is called upon to meet, but this had already been done by the service of the information upon him. The accused has suffered no injury to any substantial right, and his conviction should not be set aside for the lack of such an empty form. The more modern and better rule is announced in a very recent case in Michigan, People v. Weeks, 130 N. W. 697 (165 Mich. 362) : “The presence of accused in court through a trial of a felony case upon the merits, repre*526sented by counsel, who failed to call attention to the omission of arraignment and plea., was a waiver of accused’s right thereto.”
It is true that in the Browning and Barker cases this court, some 15 years ago, adhered to the doctrine established in the days when the accused seemed to have no rights, when the whole machinery of the law seemed designed for the purpose of conviction, and when courts were prone to establish technical rules, and require strict compliance therewith, in order to aid persons probably innocent, but handicapped in their defense, and subject to harsh punishment out of all proportion to the gravity of the crimes charged. But, the more modern and sounder doctrine also finds support in this, court in the case of Allyn v. State, 21 Neb. 593. It is true that the conviction was for a misdemeanor', but in support of the decision the case .of State v. Greene, 66 Ia. 11, where the accused was convicted of a felony, is quoted from at length, apparently with approval, and Maxwell, Criminal Procedure, p. 541, is also quoted, a portion of the excerpt being as follows: “A party who personally and by his counsel voluntarily goes into court, practically on a plea of not guilty, should not, after verdict, be permitted to assign as a reason for setting aside the verdict that he was not ashed to say whether he was guilty or not guilty before the trial. He has had the benefit of the plea of innocence in his favor and lias been prejudiced in no right.” Before the Barker case was decided, many courts took the contrary view to the rule then stated. Since that time other courts have seen the light and have declined to adhere to decisions so contrary to the spirit of the reformed procedure.
The supreme court of Wisconsin, in Hack v. State, 141 Wis. 346, directly overruled several cases in that state holding to the ancient rule. In the opinion of Chief Justice Winslow, and the concurring opinion of Justice Marshall, sound and weighty reasons are given for the decision. I commend a reading of these opinions to those interested in the question.
*527It is given, in the majority opinion, as one of the reasons for the conclusion that the sections of the criminal code prescribing that the accused shall be arraigned, and the manner of entering his plea to the indictment, have not been repealed, though the legislature has been in session several times since the Barker and Browning cases were decided. This argument is fallacious. No one contends that these sections should be repealed. They apply to the trial of all classes of criminals subject to prosecution by indictment, but the accused, at least in cases not capital, should be held to have waived these, as lie may other requirements of the criminal code.